No.  13‐1272‐cv   
Fisher v. Comm. on Grievances, S.D.N.Y. 
 

                                           In the
             United States Court of Appeals
                          For the Second Circuit
                                          
                                 August Term, 2013 
                                  No. 13‐1272‐cv 

                            IVAN STEPHAN FISHER, 
                                  Appellant, 

                                             v. 

   COMMITTEE ON GRIEVANCES FOR THE UNITED STATES 
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, 
                        Appellee. 
                            

   Appeal from the Committee on Grievances for the United States 
       District Court for the Southern District of New York.  
        No. 13‐1272‐cv ― P. Kevin Castel, Judge, Chairman. 
                                   
                                   
                       ARGUED: JUNE 17, 2014 
                       DECIDED: JULY 22, 2014 
                                   
                                   
         Before: PARKER, CHIN, and LOHIER, Circuit Judges. 
                      
               FISHER V. COMM. ON GRIEVANCES, S.D.N.Y. 

      Appeal from an order of the Committee on Grievances for the 
United States District Court for the Southern District of New York, 
entered March 14, 2013, directing that appellantʹs name be stricken 
from the roll of attorneys admitted to practice in its court.   
      AFFIRMED. 
                                      
                                      
                    DAVID L. LEWIS, Lewis & Fiore, New York, New 
                    York, for Appellant, and Ivan Stephan Fisher, pro 
                    se, Law Office of Ivan S. Fisher, New York, New 
                    York, on the brief. 

                     SHAWN PATRICK REGAN (Joseph J. Saltarelli, 
                     Joshua S. Paster, on the brief), Hunton & Williams 
                     LLP, New York, New York, for Appellee. 
                         
 
PER CURIAM: 

       Appellant  Ivan  Stephan  Fisher  is  a  criminal  defense  lawyer 

who  zealously  represented  clients  for  more  than  forty  years.    In 

2007, a client, Abrahim Raphael, entrusted Fisher with $250,000 to be 

used  to  pay  restitution  to  the  victim  of  Raphaelʹs  crimes.    Instead, 

Fisher  used  $180,000  of  the  money  for  personal  purposes.    The 

Committee on Grievances for the United States District Court for the 

Southern  District  of  New  York  (the  ʺCommitteeʺ)  found  that  this 

conduct  violated,  inter  alia,  Disciplinary  Rule  of  the  New  York 

Lawyerʹs  Code  of  Professional  Responsibility  (ʺDRʺ)  1‐102(A)(4), 



                                      ‐2‐ 
                       FISHER V. COMM. ON GRIEVANCES, S.D.N.Y. 

which provides that a lawyer shall not engage in conduct involving 

dishonesty,  fraud,  deceit,  or  misrepresentation.1    Consequently,  the 

Committee struck Fisherʹs name from the roll of attorneys admitted 

to practice in its court.   

           Fisher appeals.  He concedes that he acted unethically, but he 

contends that the Committee abused its discretion by disbarring him 

rather than imposing a lesser penalty.  We affirm.             

                                                 BACKGROUND 

I.         Facts 

           In 2004, Raphael retained Fisher to represent him in a criminal 

investigation of a scheme to embezzle funds from International 

Gemological Institute, Inc. (ʺIGIʺ).  In late 2005, Raphael entered into 

a cooperation agreement with the Government and pleaded guilty 

to one count of conspiracy to commit money laundering and one 

count of conspiracy to commit wire fraud.  Raphaelʹs sentencing 

before Judge Kimba M. Wood was adjourned so that Raphael could 

assist the Government and help IGI recover the stolen funds.    

           In the summer of 2007, Raphael gave Fisher $250,000 for the 

payment of restitution to IGI.  Fisher placed the money in his 
                                              
 The conduct occurred prior to April 1, 2009, when the New York Rules of 
1

Professional Conduct superseded the Code of Professional Responsibility.  See 
N.Y. Comp. Codes R. & Regs. tit. 22, § 1200.    



                                                     ‐3‐ 
             FISHER V. COMM. ON GRIEVANCES, S.D.N.Y. 

general operating account and used some of it for personal 

purposes, including medical expenses.  At Fisherʹs request, Raphael 

signed a letter in September 2007 stating that he loaned Fisher 

money.   

      In January 2008, Fisher told Raphael that he had spent $50,000 

of the restitution funds and asked Raphael to raise more money.  

When Raphael borrowed and delivered another $50,000, Fisher paid 

only $120,000 to IGI.  From March 2008 through September 2009, 

Fisher asked the district court to adjourn Raphaelʹs sentencing 

approximately fifteen times for various reasons, including that 

Raphael was still procuring the money necessary for restitution.   

      In 2009, Raphael told attorney James O. Druker that he had 

given Fisher $250,000 to pay to IGI, but that Fisher had spent some 

of the money and had not fully paid the restitution.  Druker was 

substituted as counsel for Raphael and disclosed to the district court 

what he had learned of Fisherʹs conduct.   

      Prior to his sentencing, Raphael borrowed an additional 

$30,000 from his brother and assigned to IGI his claims against 

Fisher and his right to $100,000 Druker had requested from the 

Lawyersʹ Fund for Client Protection.  IGI prepared to commence a 

civil action against Fisher to enforce the rights assigned by Raphael.  

In December 2011, Fisher executed an Affidavit of Confession of 


                                  ‐4‐ 
                       FISHER V. COMM. ON GRIEVANCES, S.D.N.Y. 

Judgment in which he swore that Raphael ʺgave $250,000 to [him] to 

hold in trust for the benefit of IGI for the express purpose of holding 

the funds for the benefit of IGI and making the restitution payment 

to IGI prior to sentencing.ʺ  Hrʹg Tr., Apr. 23, 2012, at 156.  Fisher 

spent some $180,000 of the total of $300,000 given to him by 

Raphael.2  Fisher never repaid this money to Raphael.        

II.        Proceedings Below 

           On January 29, 2010, Judge Wood referred Drukerʹs complaint 

that Fisher had misappropriated Raphaelʹs funds to the Committee. 3  

On December 20, 2011, Judge Wood referred a second complaint to 

the Committee, from counsel for IGI, raising the same allegations.   

           The Committee appointed Sheldon Elsen as Investigating 

Counsel for the matter.  Elsen issued a statement of charges, alleging 

                                              
2 Although there may have been some question as to the total amount of money 
Raphael gave Fisher, the Committee ultimately adopted Magistrate Judge 
Pitmanʹs findings that Fisher initially received $250,000 from Raphael and later 
borrowed an additional $50,000 from him.     
3 As of January 23, 2012, the members of the Committee were District Judge Jed 

S. Rakoff, Chair; Chief Judge Loretta A. Preska; District Judges Vincent L. 
Briccetti, P. Kevin Castel, Paul G. Gardephe, John F. Keenan, Colleen McMahon, 
Louis L. Stanton, and Richard J. Sullivan; and Magistrate Judge Frank Maas.  By 
December 10, 2012, the composition of the committee had changed to District 
Judge P. Kevin Castel, Chair; Chief Judge Loretta A. Preska; District Judges 
Vincent L. Briccetti, Katherine B. Forrest, Paul G. Gardephe, John F. Keenan, 
Colleen McMahon, Louis L. Stanton, and Richard J. Sullivan; and Magistrate 
Judge Frank Maas.    



                                                 ‐5‐ 
              FISHER V. COMM. ON GRIEVANCES, S.D.N.Y. 

violations of DR 9‐102(A), which prohibits a lawyer from 

misappropriating client funds or commingling client funds with his 

own property; DR 9‐102(B), which provides that a lawyer must 

maintain client funds in a bank account that meets certain 

requirements; DR 9‐102(C)(4), which instructs that a lawyer must 

promptly deliver client funds to the client or a third party as 

requested by the client; DR 1‐102(A)(4), which provides that a 

lawyer shall not engage in conduct involving dishonesty, fraud, 

deceit, or misrepresentation; and DR 5‐104(A), which prohibits a 

lawyer from entering into a business transaction with a client unless 

certain requirements are met.   

      On March 23, 2011, Fisher was ordered to show cause why he 

should not be disciplined.  Fisher denied that he had violated any of 

the Disciplinary Rules.  Specifically, he claimed that Raphael wanted 

to put $250,000 in Fisherʹs bank account and Fisher explained to him 

that he could only accept the funds if Raphael understood they were 

a loan to Fisher.  Fisher also explained that he had undergone seven 

surgeries and was taking ʺextremely strong pain medicine with side 

effects, the most significant of which related to [his] mental 

functioning.ʺ  Letter from Ivan S. Fisher to Judge Jed S. Rakoff, 

Chair, Committee on Grievances (July 11, 2011), at 7.       




                                   ‐6‐ 
              FISHER V. COMM. ON GRIEVANCES, S.D.N.Y. 

      On January 23, 2012, the Committee determined that Fisher 

violated DR 5‐104(A) by entering into a business transaction with his 

client without taking steps to protect his clientʹs interests, and DR 

9‐102(C)(4) by failing to pay or deliver Raphaelʹs funds at Raphaelʹs 

request.  The Committee suspended Fisher from practicing law 

before the court, pending a determination as to discipline.   

      Fisher moved for reargument, seeking an evidentiary hearing 

on the two charges the Committee found he had violated.  The 

Committee granted Fisher an evidentiary hearing on all the charges 

and referred the matter to Magistrate Judge Henry Pitman.     

       During a four‐day hearing, the Magistrate Judge heard 

testimony from Fisher, Raphael, Druker, and others.  Fisher testified 

that he received the funds from Raphael as a loan.  Raphael, in 

contrast, testified that he did not intend to loan Fisher money 

because he had no reason to do so and was having substantial 

difficulty raising and borrowing the restitution funds.  He explained 

that he did not read the loan document he executed in September of 

2007, but rather signed it because Fisher explained that it was 

necessary to avoid tax problems.    

      Fisher described the effect that his surgeries and health had on 

his practice of law during the time in question.  Lawrence Gerzog, a 

criminal defense attorney who had a close professional relationship 


                                   ‐7‐ 
               FISHER V. COMM. ON GRIEVANCES, S.D.N.Y. 

with Fisher, testified that the pain medications, which included 

OxyContin, affected Fisherʹs ability to engage in lucid conversation.  

Druker also observed that when he spoke with Fisher during the 

relevant time, he had the impression that Fisher was groggy from 

medications.         

        In a Revised Report and Recommendation dated August 23, 

2012, the Magistrate Judge determined that Fisher did not violate 

DR 5‐104(A), but did violate (1) DR 9‐102(A),(B), and (C)(4), which 

govern a lawyerʹs handling of a clientʹs funds; (2) DR 1‐102(A)(4), 

which prohibits a lawyer from engaging in conduct involving 

dishonesty, fraud, deceit, or misrepresentation; (3) DR 1‐102(A)(5), 

which prohibits a lawyer from engaging in conduct that is 

prejudicial to the administration of justice; and (4) DR 1‐102(A)(7), 

which prohibits a lawyer from engaging in any other conduct that 

adversely reflects on the lawyerʹs fitness to practice law.  He 

concluded that the ʺfacts establish[ed], by clear and convincing 

evidence[,] . . . that Fisher intentionally misappropriated his clientʹs 

funds, commingled his clientʹs funds with his own personal 

property, failed to deliver the funds . . . as requested by his client 

and as ordered to do so by the Court, and converted those funds to 

his own personal use.ʺ  Revised Report and Recommendation, Aug. 

23, 2012, at 22.  Moreover, the Magistrate Judge determined that 


                                   ‐8‐ 
                       FISHER V. COMM. ON GRIEVANCES, S.D.N.Y. 

Fisher ʺdeceived his client by lying to him about the need for a loan 

document and lied to his client about the status of the restitution 

payment.ʺ  Id.  The Magistrate Judge explained that he failed to 

credit Fisherʹs account that the funds from Raphael were a personal 

loan, in part, because it was ʺinternally inconsistent,ʺ and ʺma[d]e[ ] 

no senseʺ in the context of Raphaelʹs pending criminal case.  Id. at 

19‐20.   

           In an Opinion and Order dated December 10, 2012, the 

Committee adopted Magistrate Judge Pitmanʹs findings and 

conclusions of law.  The Committee agreed that ʺthe purported 

documentation of the transaction as a loan was a sham,ʺ and that 

Fisher ʺstole his clientʹs money and has never repaid it.ʺ  Op. and 

Order, Dec. 10, 2012, at 3‐4.4       

           On December 21, 2012, Fisher moved for reconsideration.  

Fisher argued, among other things, that the Committee ʺoverlooked 

the substantial evidence that for a substantial period of time, 

including the summer of 2007, [he] was suffering from a series of 

debilitating illnesses, undergoing major surgical procedures, and 

                                              
4 Judge Stanton dissented, in part, on the ground that ʺthe evidence of a venal 
intent does not rise to the clear and convincing standard required to support a 
finding of dishonesty, fraud, deceit or manipulationʺ required for a violation of 
DR 1‐102(A)(4).  Op. and Order, Dec. 10, 2012 (Stanton, J., dissenting in part).   



                                                 ‐9‐ 
                 FISHER V. COMM. ON GRIEVANCES, S.D.N.Y. 

taking serious prescribed pain medications . . . which clearly had an 

impact on his thinking and judgment.ʺ  Mem. in Supp. of Mot. for 

Recons. or Reargument, Dec. 21, 2012, at 2.  The Committee denied 

the motion.   

      Several of Fisherʹs colleagues submitted letters on his behalf 

attesting to his skills as an advocate, his dedication to his clients, and 

his contributions to the legal profession.  For example, one colleague 

stated that he had ʺlearned so muchʺ from Fisher who was ʺthe 

premier criminal trial lawyer of his generation.ʺ  App. at 186.  

Another colleague wrote that Fisherʹs ʺachievements over the years 

not only in so‐called high profile cases but also in the more ordinary 

cases that consume most of our time as criminal law practitioners, 

bear testament to his creativity, judgment and persuasive abilities.ʺ  

Id. at 188.  Another lawyer noted that Fisher ʺalways seems to be 

asking, ʹIsnʹt there something more that we can do on behalf of this 

client?ʹʺ  Id. at 193.  Many lawyers described how Fisher had 

provided them advice and mentorship.  Indeed, one colleague 

wrote, ʺ[f]or as long as I have known Ivan Fisher I, along with many 

of my peers, have looked up to him as an honorable and ethical 

attorney whose ability shined above virtually all others.ʺ  Id. at 200.      

      After considering Fisherʹs conduct, his career, and letters of 

support on his behalf, the Committee issued an Opinion and Order 


                                   ‐10‐ 
                       FISHER V. COMM. ON GRIEVANCES, S.D.N.Y. 

on Sanction on March 14, 2013, directing that, based on his 

violations of the Disciplinary Rules, Fisher be stricken from the roll 

of practicing attorneys of the court.5    

           This appeal followed. 

                                                 DISCUSSION  

I.         Applicable Law 

           We review a disciplinary order entered by a district court for 

abuse of discretion.  See In re Peters, 642 F.3d 381, 384 (2d Cir. 2011) 

(ʺPeters Iʺ) (per curiam).  When, however, ʺthe district court is 

accuser, fact finder and sentencing judge all in one, . . . this Courtʹs 

review is more exacting than under the ordinary abuse‐of‐discretion 

standard.ʺ  Id. (internal quotation marks omitted).  Specifically, we 

ʺmust be careful to ensure that any [decision to impose sanctions] is 

made with restraint and discretion.ʺ  Id. (internal quotation marks 

omitted; alteration in original). 6   



                                              
5 Judge Stanton dissented for the reasons set forth in his dissent of December 10, 
2012.   
6 The parties dispute whether, because the Committee appointed a private 

practitioner to investigate Fisherʹs charges and Magistrate Judge Pitman made 
findings of fact and conclusions of law that the Committee reviewed de novo, this 
more exacting standard applies.  We need not resolve the issue.  Even under the 
more exacting standard, we find that the Committeeʹs decision to disbar Fisher 
was ʺmade with restraint and discretion.ʺ  Peters I, 642 F.3d at 384.       



                                                     ‐11‐ 
              FISHER V. COMM. ON GRIEVANCES, S.D.N.Y. 

      Pursuant to Local Rule 1.5(b) of the United States District 

Courts for the Southern and Eastern Districts of New York, the 

Committee may impose discipline or other relief if, among other 

things, a lawyerʹs conduct is found by clear and convincing evidence 

to violate the New York State Rules of Professional Conduct.  In 

making its determination, the Committee gives ʺdue regard to 

decisions of the New York Court of Appeals and other New York 

State courts.ʺ  S.D.N.Y. & E.D.N.Y. Local Civ. R. 1.5(b)(5).    

      DR 1‐102(A)(4) provides that a lawyer shall not ʺ[e]ngage in 

conduct involving dishonesty, fraud, deceit, or misrepresentation.ʺ  

See N.Y. Comp. Codes R. & Regs. tit. 22, § 1200.3(A)(4).  ʺVenal 

intentʺ is an element of a violation of DR 1‐102(A)(4).  See Peters I, 

642 F.3d at 394.  It is defined as ʺscienter, deceit, intent to mislead, or 

knowing failure to correct misrepresentations.ʺ  Peters v. Comm. on 

Grievances for U.S. Dist. Court for S. Dist. of N.Y., 748 F.3d 456, 461 (2d 

Cir. 2014) (ʺPeters IIʺ) (per curiam) (internal quotation marks 

omitted).  ʺThe ʹvenal intentʹ necessary to support intentional 

conversion is established where . . . the evidence shows that the 

attorney knowingly withdrew client funds without permission or 

authority and used said funds for his own personal purposes.ʺ  

Matter of Katz, 109 A.D.3d 143, 146 (1st Depʹt 2013).  ʺ[A]bsent 

exceptional mitigating circumstances[,] the intentional conversion of 


                                   ‐12‐ 
                FISHER V. COMM. ON GRIEVANCES, S.D.N.Y. 

escrow funds mandates disbarment.ʺ  Id. (internal quotation marks 

omitted).  

II.    Application  

       On appeal, Fisher does not challenge the fact that he engaged 

in misconduct.  Instead, he claims that the evidence did not support 

a finding that his ʺmisconduct entailed the venality that is essential 

toʺ a violation of DR 1‐102(A)(4), and he argues that disbarment was 

not warranted.  Appellantʹs Br. at 2‐3.  We disagree in both respects.   

       The evidence here was sufficient to support a finding that 

Fisher acted with venal intent.  He received monies from his client 

for the payment of restitution, placed the funds in a general 

operating account, and then used some $180,000 of it for personal 

purposes.  Moreover, nothing in the record suggests that the 

Magistrate Judgeʹs findings that Fisher ʺdeceived his clientʺ and lied 

to him are clearly erroneous.  Revised Report and Recommendation, 

Aug. 23, 2012, at 22.  Rather, the record supports a determination 

that Fisher ʺknowingly withdrew client funds without permission or 

authority and used said funds for his own personal purposes,ʺ Katz, 

109 A.D.3d at 146, and ʺinten[ded] to misleadʺ his client, Peters II, 

748 F.3d at 461.  Nothing more is required to establish venal intent.  

See id. at 461‐62.    




                                  ‐13‐ 
              FISHER V. COMM. ON GRIEVANCES, S.D.N.Y. 

      Fisher claims that the Committee failed to weigh the 

ʺaberrantʺ nature of his misconduct and the adverse state of his 

health in assessing whether he had the requisite venal intent and 

imposing punishment.  The Magistrate Judge acknowledged, 

however, that ʺFisher had practiced law for more than forty years as 

a well‐known and well‐respected criminal defense attorney,ʺ and 

that he ʺwas very ill at certain times during his representation of 

Raphael.ʺ  Revised Report and Recommendation, Aug. 23, 2012, at 5, 

12  n.7.  Likewise, in issuing its sanction, the Committee stated that it 

had ʺconsidered [Fisherʹs] age, health, financial condition and his 

long distinguished career as a criminal defense counsel and zealous 

advocate for his clients.ʺ  Op. and Order on Sanction, Mar. 14, 2013, 

at 1.  Moreover, the Committee considered Fisherʹs prior disciplinary 

history, which ʺincluded one public censure twenty years ago 

arising from his misdemeanor convictions for one count of willfully 

failing to file an income tax return and two counts of failing to pay 

income taxes.ʺ  Id. at 2.  Contrary to Fisherʹs suggestion, therefore, 

the Committee did consider Fisherʹs misconduct in the context of his 

career and health conditions.   

       Nonetheless, the Committee concluded that disbarment was 

appropriate.  The Committee emphasized the ʺserious aggravating 

circumstances presentʺ in Fisherʹs conduct.  Id.  Specifically, the 


                                   ‐14‐ 
               FISHER V. COMM. ON GRIEVANCES, S.D.N.Y. 

Committee explained that Fisher ʺdid not deposit the funds in an 

attorney trust account as he should have but, instead, tried to 

recharacterize the payment as an unsecured loan by the client to 

him.ʺ  Id.  Moreover, Fisherʹs ʺconduct resulted in a direct monetary 

loss to his client, . . . . a financial benefit to himself[,] and was venal,ʺ 

as ʺ[it] was a breach of [Fisherʹs] most fundamental professional 

responsibilities to his client.ʺ  Id.   

       In light of these circumstances and the record as a whole, we 

find no abuse of discretion in the Committeeʹs decision to strike 

Fisherʹs name from the roll of attorneys admitted to practice in its 

court.  Even accounting for his long and notable career, during 

which Fisherʹs contributions to his clients and the legal profession 

were many, we conclude that disbarment was within the range of 

appropriate punishments.  See Katz, 109 A.D.3d at 146.         

                               CONCLUSION 

       The order of the Committee is AFFIRMED. 




                                      ‐15‐